 Case 1:21-cv-00679-JTN-PJG ECF No. 6, PageID.40 Filed 08/11/21 Page 1 of 4




                             UNITED STATES DISTRICT COURT
                             WESTERN DISTRICT OF MICHIGAN
                                  SOUTHERN DIVISION

LEONARD COUSINO,

                Plaintiff,                             Hon. Janet T. Neff

v.                                                     Case No. 1:21-CV-679

TOWNSHIP OF MARSHALL, et al.,

            Defendants.
_________________________________/

                             REPORT AND RECOMMENDATION

          This matter is before the Court on Plaintiff’s Motion for Emergency Injunctive

Relief.      (ECF No. 2).      Pursuant to 28 U.S.C.       636(b)(1)(B), the undersigned

recommends that Plaintiff’s motion be denied.

          Plaintiff brought this action on August 9, 2021, against the Township of Marshall

and seven individuals. The present action is another episode in Plaintiff’s long-standing

battle with the Township. Almost six years ago, Plaintiff initiated action against the

Township regarding its efforts to enforce its zoning ordinances against Plaintiff’s

business.      Cousino v. Township of Marshall, 1:15-cv-907 (W.D. Mich.).        Plaintiff’s

complaint in that action was dismissed on summary judgment, a determination affirmed

by the Sixth Circuit. (Id. at ECF No. 60, 67-68, 80).

          In the interim, the Township has apparently obtained a state court judgment

entitling it to proceed with the enforcement of its zoning ordinances. Plaintiff initiated

the present action as a challenge to these efforts. Presently, Plaintiff moves the Court

to enter an Order “forever” enjoining the Township from enforcing its state court
 Case 1:21-cv-00679-JTN-PJG ECF No. 6, PageID.41 Filed 08/11/21 Page 2 of 4




judgment and to prohibit the Township from “any further efforts to impose subordinate

control over [his] privately-owned property.” Plaintiff has not yet served the present

motion, nor the underlying complaint, on any of the Defendants.

       The decision to grant or deny preliminary injunctive relief falls within the Court’s

discretion. See Ohio Republican Party v. Brunner, 543 F.3d 357, 361 (6th Cir. 2008).

Pursuant to Federal Rule of Civil Procedure 65, the Court may order injunctive relief,

without notice to the adverse party, only if two conditions are satisfied. Fed. R. Civ.

P. 65(b)(1).   First, Plaintiff must present “specific facts in an affidavit or verified

complaint” that “clearly show that immediate and irreparable injury, loss, or damage

will result to [Plaintiff] before the adverse party can be heard in opposition.” Fed. R.

Civ. P. 65(b)(1)(A). Second, Plaintiff must certify in writing “any efforts made to give

notice [to Defendants] and the reasons why it should not be required.” Fed. R. Civ. P.

65(b)(1)(B). Plaintiff has failed to satisfy either requirement.

       In support of his motion, Plaintiff asserts that the Court must act immediately to

prevent action by Defendants, which is not scheduled to occur until August 26, 2021.

This date is far enough in the future to permit Defendants to be heard on the matter.

Moreover, Plaintiff has failed to articulate any attempts he made to provide notice to

Defendants or persuade the Court that notice to Defendants should not be required.

Thus, the undersigned recommends that Plaintiff’s motion be denied.




                                             2
 Case 1:21-cv-00679-JTN-PJG ECF No. 6, PageID.42 Filed 08/11/21 Page 3 of 4




      Furthermore, even if Plaintiff surmounts these two hurdles, the Court would still

recommend that Plaintiff’s motion be denied. To obtain injunctive relief, Plaintiff must

first show that he is being threatened by some injury for which he has no adequate legal

remedy.    Dana Corp. v. Celotex Asbestos Settlement Trust, 251 F.3d 1107, 1118 (6th Cir.

2001). If such is the case, the court must then examine several factors: (1) whether the

movant is likely to prevail on the merits, (2) whether the movant would suffer irreparable

injury if the court does not grant the injunction, (3) whether a preliminary injunction

would cause substantial harm to others, and (4) whether a preliminary injunction would

be in the public interest. See Samuel v. Herrick Memorial Hospital, 201 F.3d 830, 833

(6th Cir. 2000). Rather than prerequisites, which must each be satisfied, the relevant

factors, none of which are dispositive, are competing considerations to be weighed and

balanced. See Six Clinics Holding Corp., II v. Cafcomp Systems, Inc., 119 F.3d 393, 400

(6th Cir. 1997).

      Plaintiff has failed to demonstrate that he is likely to suffer any injury for which

he lacks an adequate legal remedy.      Moreover, consideration of the relevant factors

weighs heavily against Plaintiff. Plaintiff has not demonstrated that he is likely to

prevail on the merits of his lawsuit. Plaintiff has failed to demonstrate that he will

suffer irreparable injury in the absence of relief. Finally, the public interest is not

served by enjoining, without legitimate justification, efforts by local units of government

to enforce their zoning ordinances. This is especially the case where the contemplated

action is sanctioned by a state court judgment the lawfulness of which has not been


                                             3
 Case 1:21-cv-00679-JTN-PJG ECF No. 6, PageID.43 Filed 08/11/21 Page 4 of 4




placed into doubt.   Accordingly, for the reasons articulated herein, the undersigned

recommends that Plaintiff’s motion be denied.

                                     CONCLUSION

      For the reasons articulated herein, the undersigned recommends that Plaintiff’s

Motion for Emergency Injunctive Relief (ECF No. 2) be denied.

      OBJECTIONS to this Report and Recommendation must be filed with the Clerk

of Court within fourteen days of the date of service of this notice.         28 U.S.C.

 636(b)(1)(C). Failure to file objections within the specified time waives the right to

appeal the District Court s order.   See Thomas v. Arn, 474 U.S. 140 (1985); United

States v. Walters, 638 F.2d 947 (6th Cir.1981).


                                                Respectfully submitted,


Date: August 11, 2021                           /s/ Phillip J. Green
                                                PHILLIP J. GREEN
                                                United States Magistrate Judge




                                            4
